886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.Don TWEEDALE;  Oliver Burns;  Evelyn Kirkwood;  R. Hoerner;M. Williamson;  P. Baugge;  Robert Napel;  W. Deshambo;  L.Greene;  C/O Demerse;  C/O Clishe;  John W. Hawley;Theodore Koehler;  Marjorie Van Ochten;  Robert Brown, Jr.;Jerry Sherman, Defendants-Appellees.
No. 89-1346.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Kevin Bennett, a Michigan state prisoner, appeals the denial of his motion for a temporary restraining order or preliminary injunction in this civil rights suit filed under 42 U.S.C. Sec. 1983.  Bennett's suit alleged that the use of food loaf as a disciplinary measure violated the eighth amendment.  His motion sought to have the use of food loaf enjoined during the pendency of the action.  The district court adopted the magistrate's recommendation to deny the motion, over Bennett's objections.


3
Upon consideration, we conclude that the district court did not abuse its discretion in denying this motion.    See Christy v. City of Ann Arbor, 824 F.2d 489, 490-91 (6th Cir.1987), cert. denied, 108 S.Ct. 1013 (1988).


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.